Citation Nr: 0213079	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-33 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to October 1945 and from September 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for frostbite.  The veteran 
subsequently perfected this appeal.

A hearing before the undersigned was held in April 1999.  In 
May 1999, the Board remanded this case for additional 
development.  In February 2002, the RO granted service 
connection for residuals of cold injury, bilateral feet and 
assigned a 30 percent evaluation effective April 28, 1997.  
Effective January 12, 1998, the evaluation was increased to 
30 percent for each foot.  Rating as to service connection 
for frostbite to the hands was deferred.  In May 2002, the RO 
denied service connection for frostbite to the hands.  The 
case has since returned to the Board.  As service connection 
has been granted for residuals of frostbite to the feet, the 
Board has recharacterized the issue to address only residuals 
of frostbite to the hands.


FINDINGS OF FACT

1. VA has satisfied the duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran's report of frostbite to the hands during 
service is consistent with his military occupational 
specialty (MOS) and the circumstances of his service.

3. Resolving all reasonable doubt in the veteran's favor, he 
currently has residuals of frostbite to the hands that are 
related to active service. 
CONCLUSION OF LAW

Residuals of frostbite to the hands were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  
The veteran was notified of the requirements to establish 
service connection and was also notified of the evidence 
obtained in the December 1997 statement of the case (SOC), 
the July 1998 supplemental statement of the case (SSOC), the 
January 2001 SSOC, and the May 2002 SSOC.  The May 2002 SSOC 
also notified the veteran of the enactment of the VCAA and of 
VA's duty to notify and to assist.  The veteran was 
specifically advised that VA will make reasonable efforts to 
obtain identified evidence.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the veteran identified various private medical 
providers.  The RO requested records from these providers and 
records received were associated with the claims folder.  The 
RO also made another request for complete service medical 
records (including Surgeon General's Office (SGO) reports) 
and available records were received.  The veteran was 
provided VA examinations in June 1997, February 2001, and 
March 2002.  Additionally, the veteran has been provided the 
opportunity to provide testimony at a March 1998 hearing at 
the RO and at an April 1999 central office hearing.  The 
Board notes that the veteran requested a travel board hearing 
in March 2001.  In light of the favorable decision in this 
case, a remand for a travel board hearing is not necessary.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

Basically, there are three requirements which must be met to 
establish entitlement to service connection for a claimed 
disability: 1) evidence of disease or injury in service; 2) 
evidence of a current disability; and 3) evidence of a nexus 
between the current disability and the disease or injury in 
service.  

The veteran reports that he initially suffered frostbite of 
the hands and feet in 1944 while flying aerial missions over 
Europe as a member of the Eighth Air Force, 445th Bombardment 
Group.  He was a gunner on a B-24.  Temperatures at high 
altitudes were extremely cold and on one occasion, his 
electrically heated suit malfunctioned.  When he returned 
from the mission, his hands and feet were completely numb.  
He was taken to an aid station where he was told he had 
frostbite and his hands and feet were soaked in water until 
the feeling returned.  He reports that since that time his 
hands and feet have been extremely sensitive and the 
condition has worsened in recent years.  

Service medical records are negative for complaints, 
treatment or diagnosis of frostbite.  The Board notes that 
the service medical records appear to be incomplete, 
potentially fire-related.  Notwithstanding, pursuant to 38 
U.S.C.A. § 1154(b), combat veterans may establish service 
incurrence of a disease or injury through satisfactory lay or 
other evidence which is consistent with the circumstances, 
conditions or hardships of service, even in the absence of 
official record of such incurrence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).

The veteran's enlisted record and report of separation 
indicates his MOS was aerial gunner.  According to a summary 
of military occupations contained in the veteran's separation 
qualification record, aerial gunners "operated turret 
mounted machine gun on B-24.  Made pre-flight and post flight 
inspections and necessary adjustments, inspected for worn or 
broken parts and performed routine maintenance on such guns.  
Is qualified to fly at high altitudes and use oxygen and 
interphone equipment."  The veteran served overseas as an 
aerial gunner and participated in the following battles and 
campaigns: Rhineland, Normandy, Southern France, Northern 
France, and Air Offensive Europe.  Citations and decorations 
include the Air Medal with 4 clusters.  The evidence 
establishes that the veteran participated in various 
campaigns and his reported episode of frostbite as a B-24 
gunner is consistent with his MOS and the circumstances of 
his service.  Therefore, the Board accepts the veteran's 
assertions that he was treated for frostbite of the hands and 
feet during service.

A VA general medical examination in June 1997 noted a history 
of frostbite.  VA treatment records from approximately June 
2001 to March 2002 indicate the veteran receives treatment 
for neuropathy, which is worse in the lower extremities.  
Electromyography (EMG) in October 2001 revealed evidence of a 
peripheral polyneuropathy.  It was noted that possible 
etiologies would include toxins, pharmaceuticals, endocrine, 
connective tissue disorders, etc. 

On VA examination in March 2002, the veteran reported his 
hands have been extremely sensitive to cold since the 
frostbite.  It was noted the veteran was being worked up in 
the neurology clinic for a chronically progressive 
polyneuropathy of idiopathic type.  Metabolic causes were not 
identified in the veteran's case. Examination showed no 
significant wasting of the intrinsic hand muscles and deep 
tendon reflexes were +1 to the upper extremities.  Testing of 
the instrinsic muscles of the hand did not show any weakness.  
Sensory examination in the upper extremities was intact, 
except for decreased pinprick and temperature sensation 
consistent with a prominent small fiber component in the 
upper extremities in the absence of prominent large fiber 
component to his sensory neuropathy.  Diagnosis was 
peripheral neuropathy affecting the hands.

The veteran has a current disability affecting his hands; 
however, in order to establish service connection, the 
current disability must be related to active service.  The 
veteran has reported continuity of symptomatology since 
service.  He reported receiving treatment from various family 
doctors, all of whom are deceased and whose records are 
unavailable.  The veteran testified that he did not have any 
significant cold exposure since discharge from service.  The 
Board has reviewed the various private records associated 
with the claims folder and notes they do not reference 
treatment related to the veteran's hands.  On VA examination 
in March 2002, the examiner stated the following:

The [veteran] has peripheral neuropathy 
affecting his hands, which as likely not 
a direct result of his frostbite injuries 
during his service years.  No other 
specialty examination would be required 
to confirm this diagnosis as the physical 
examination shows evidence of prominent 
small fiber sensory loss in the upper 
extremities.

In February 2001, the veteran underwent a VA examination for 
cold injury residuals of the feet.  The examiner noted that 
the veteran's history was compatible with mild symptoms of 
cold exposure.  He stated that it was hard to know whether 
the neuropathy in the foot was related to cold exposure or 
not; however, the veteran did not have any other common 
explanation for neuropathy such as diabetes.  Therefore, the 
examiner thought there was a reasonable chance that the 
recent development of neuropathy was related to the wartime 
cold exposure.  In summary, the examiner believed that the 
veteran had mild to moderate symptomatology compatible with 
cold exposure.

The Board has accepted the veteran's statements regarding 
cold exposure and the veteran currently has a diagnosis of 
peripheral neuropathy affecting the hands.  The VA opinion 
regarding the relationship between peripheral neuropathy of 
the veteran's hands and frostbite is unclear.  The Board 
notes, however, that the examiner does not identify any other 
cause for this condition.  The veteran suffered frostbite of 
his hands and feet during service and currently has 
neuropathy of the feet which has been medically related to 
wartime cold exposure; therefore, it follows that the 
neuropathy of the hands is also related to that same 
exposure.  Accordingly, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran currently 
has residuals of frostbite to the hands that are related to 
active service.  See 38 U.S.C.A. § 5107 (West Supp. 2002).


ORDER

Service connection for residuals of frostbite to the hands is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

